— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 13, 1974, which reversed the decision of a referee and sustained an initial determination of *1015the Industrial Commissioner disqualifying claimant from receiving benefits effective November 29, 1973 because, without good cause, he refused employment for which he is reasonably fitted by training and experience. The finding by the board that, without good cause, claimant refused employment for which he was reasonably fitted by training and experience is supported by substantial evidence and must be upheld (Matter of Hoffman [Cather-wood], 34 AD2d 871). Where a person is reasonably fitted for more than one kind of employment, he does not bring himself within the benefits provided by the statute if he refuses one kind merely because he prefers the other (.Matter of Ranno [Catherwood] 21 AD2d 721). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.